IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                January 3, 2008
                               No. 06-61148
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

FANG LIN

                                          Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                          Respondent



                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A76 838 680


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Fang Lin petitions for review of an order of the Board of Immigration
Appeals (BIA) denying her motion to reopen. Lin argues that the BIA erred in
denying her motion to reopen as numerically barred and untimely.
      This court has jurisdiction to review the issue. See Panjwani v. Gonzales,
401 F.3d 626, 632 (5th Cir. 2005). In reviewing the BIA’s denial of a motion to
reopen, this court applies a highly deferential abuse of discretion standard,


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-61148

regardless of the basis of the alien’s request for relief. Lara v. Trominski,
216 F.3d 487, 496 (5th Cir. 2000).
      The BIA determined that the motion was both numerically barred and
untimely and that Lin did not qualify for an exception to the numerical and time
restrictions for filing motions to reopen found in 8 C.F.R. § 1003.2(c). The BIA
determined further that, even if the motion was not barred, it would deny it “as
a matter of discretion” for the same reason it had denied Lin’s earlier motion to
reopen, namely, Lin’s fraudulent representations made during the immigration
proceedings.
      The denial as a matter of discretion represents a separate, “independent”
ground for denying a motion to reopen. See INS v. Abudu, 485 U.S. 94, 104-05
(1988). Lin does not address or contest the BIA’s determination that, even if the
motion was not barred, it would deny the motion “as a matter of discretion” on
the basis of her fraudulent representations. She likewise does not contest that
she made such fraudulent representations.
      Because Lin has not addressed the denial of her motion to reopen as a
matter of discretion, she has abandoned the issue on appeal. See Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Accordingly, Lin’s petition for
review is DENIED.        See Walker v. Thompson, 214 F.3d 615, 624-25
(5th Cir. 2000).




                                       2